 

Case 4:21-cr-20234-SDD-CIl ECF No. 1, PagelD.1 Filed 04/07/21 Page 1of3

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

 

 

UNITED STATES OF AMERICA,
Case: 4:21-cr-20234
Plaintiff. Judge: Davis, Stephanie Dawkins
MJ: Ivy, Curtis
Filed: 04-07-2021 At 11:20 AM
v. SEALED MATTER (tt)
BRANDON MARCUS KAIN,
Defendant.
INDICTMENT
THE GRAND JURY CHARGES:
COUNT ONE

Unlawfully attempting to damage or destroy by explosive device a building
used in interstate commerce
(18 U.S.C. § 844(i))

On or about August 3, 2020, in the Eastern District of Michigan, Brandon
Marcus Kain did willfully and maliciously attempt to damage or destroy, by means
of an explosive device, a building used in interstate commerce or in any activity
affecting interstate commerce, that is, a rental home located at 13044 Virginia

Drive, Montrose, Michigan, in violation of Title 18, United States Code, Section

844(i).

1 of2

\S
Case 4:21-cr-20234-SDD-CI ECF No. 1, PagelD.2 Filed 04/07/21 Page 2 of 3

FORFEITURE ALLEGATIONS

The allegations contained in Count One of this Indictment are hereby re-
alleged and incorporated by reference for the purpose of alleging forfeiture. Pursuant
to Fed.R.Cr.P. 32.2(a), the government hereby gives notice to the defendant of its
intention to seek forfeiture of all proceeds of the alleged violations, direct or indirect,
or property traceable thereto; all property that facilitated the commission of the
violations alleged, or property traceable thereto; all property involved in, or property

traceable to, the violations alleged in this Indictment.

THIS IS A TRUE BILL.
Dated: April 7, 2021

s/GRAND JURY FOREPERSON
SAIMA S. MOHSIN
Acting United States Attorney

ANTHONY P. VANCE

Assistant United States Attorney

Chief, Branch Offices
s/TIMOTHY M. TURKELSON
TIMOTHY M. TURKELSON (P53748)
Assistant United States Attorney
101 First Street, Suite 200
Bay City, MI 48708
Telephone number: (989) 895-5712
Timothy.turkelson@usdoj.gov

2 of 2

 
Case 4:21-cr-20234-SDD-CI ECF No. 1, PagelD.3 Filed 04/07/21 Page 3 of 3

Companion Case information MUST be completed by AUSA and initialed.

United States District Court

ates t Cc Criminal Case Cover Sheet | Case Number
Eastern District of Michigan

 

 

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to compk Case: 4:21-cr-20234 .
Judge: Davis, Stephanie Dawkins
MJ: Ivy, Curtis

   

Companion Case Number:

 

This may be a companion case based upon LCrR 57.10 (b)(4)': Judge Assigned:

 

[] Yes No AUSA’s Initials: TT

 

 

 

Case Title: USAv. BRANDON MARCUS KAIN

County where offense occurred : GENESEE

 

Check One: Felony [_] Misdemeanor L] Petty
X_Indictment/ Information --- no prior complaint.
Indictment/ Information --- based upon prior complaint [Case number: ]
Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

 

 

Superseding to Case No: Judge:

 

 

C] Original case was terminated; no additional charges or defendants.
Corrects errors; no additional charges or defendants.
[_] Involves, for plea purposes, different charges or adds counts.
[_] Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.

April 7, 2021 s/Timothy Turkelson

Date Timothy Turkelson
Assistant United States Attorney

210 Federal Building

600 Church Street

Flint, Michigan 48502

Telephone: (810) 766-5177

Email: Timothy. Turkelson@usdoj.gov

P53748

* Companion cases are matters in which it appears that (1) substantially similar evidence will be,offered at trial, (2) the same or related parties are present, and the cases arise out of the
same transaction or occurrence. Cases may be companion cases even though one of them may have already been terminated.

03/11/2013

 

 
